Per Curiam.
In this case the question attempted to be raised is in reference to the. ruling of the Court in striking out the second paragraph of the answer. There is no bill of exceptions presenting to us the pleading so stricken out, and it is not, therefore, before us; Adkins v. Hudson, 11 Ind. 372; nor does the fact that it was contained in the transcript of the justice, before whom the suit was commenced, change the rule. Grow v. Studabaker, 14 id. 519.
Coleriek J- Jordan, for the appellant.
W. P. Fishback, for the appellee.
The judgment is affirmed, with 8 per cent, damages and costs.